                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

              Plaintiff,

v.                                                          CV No. 18-627 CG/SMV

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

              Defendant.


                      AMENDED ORDER GRANTING UNOPPOSED
                      MOTION TO MODIFY SCHEDULING ORDER

       THIS MATTER is before the Court upon review of the record.

       IT IS HEREBY ORDERED that counsel are no longer directed to file a

consolidated final Pretrial Order by the deadline outlined in the Order Granting

Unopposed Motion to Modify Scheduling Order, (Doc. 57), filed July 17, 2019. As

outlined in the Clerk’s Minutes, (Doc. 92), filed November 1, 2019, the Court will instruct

all counsel about pretrial deadlines and trial parameters following the November 26,

2019, motion hearing.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
